Citation Nr: 0716860	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-34 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, secondary to service connected lumbar spine 
disability.  

2.  Entitlement to service connection for a right leg 
disability, secondary to service connected lumbar spine 
disability.  

3.  Entitlement to service connection for a pelvic 
disability, secondary to service connected lumbar spine 
disability.

4.  Entitlement to a disability evaluation greater than 40 
percent for a herniated nucleus pulposus of L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO.  VA will notify the veteran 
if further action is required.


REMAND

In a July 2006 letter, the veteran stated that he wished to 
be present for his hearing, but he had not requested a 
hearing in his timely November 2003 substantive appeal.  

In April 2007, the Board sent the veteran a letter requesting 
clarification as to whether he wanted a hearing.  In May 
2007, the veteran replied that he wanted Travel Board 
hearing.  As the veteran has requested a Travel Board 
hearing, the case must be returned to the RO to schedule such 
a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2006).  

Additionally, in April 2006, the veteran submitted additional 
evidence pertaining to his claims.  Pursuant to 38 C.F.R. § 
20.1304 (2006), pertinent evidence received by the Board 
necessitates a return of the case to the RO for review and 
consideration and preparation of another SSOC prior to a 
Board decision unless there has been a waiver of such 
referral.  No such waiver is of record.  In April 2007, the 
Board sent a letter to the veteran asking him whether he 
wished to submit a waiver and allowed him 45 days to respond.  
No response was received by the Board.  This issue should  be 
addressed at hearing, if possible.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing in the order 
that the request was received.  After a 
hearing is conducted, or if the veteran 
withdraws her hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  If the veteran reports for his 
scheduled hearing, he may be asked 
whether he wishes to waive RO 
consideration of the evidence he 
submitted to the Board in April 2006.  

If the veteran fails to report for his 
hearing and no waiver is received, the RO 
should readjudicate the issues on appeal, 
considering the new evidence received by 
the Board in April 2006.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran a SSOC and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



